Title: To Thomas Jefferson from Bernard Peyton, 26 November 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
26 Nov. 1824
Your much esteemd of the 21st. is now before me, & contents observed—I recd a letter some days since, from mr Gilmer, at New York, saying he had given the professors, expected out in the next ship, letters of introduction to me, & consigned the packages &C:, intended for the university &C: &C:, also to me, without however saying whether they would arrive at Richd direct, or where, I learn since, from another source, that all are expected to arrive at New York, in the next packet ship from London or Liverpool—be this as it may, you may rest assured I will shew the Professors, on their arrival here, every attention in my power, on my own, as well as your a/c, & afford them every facility in transporting themselves & baggage to Albemarle—should they arrive at this port, will immediately call on major Gibbon, & make the statement you wish, which I am sure would be quite satisfactory to him, & if they arrive at any other Port, I will give you the earliest intelligence of it, mean time, would it not be well to apprise Mr Gilmer, as well as the collector at New York, of the letter you have recd from the comptroller?—I send you this day two Boxes of claret, in higher repute, with our commissions, than any in the city, & imported, direct, by the Messrs: Gwathmey’s, & are non in the original packages, I hope it will prove good, & reach you safely, it goes by a waggon, to care Jacobs & Raphael Charlottesville—It cost $11 per Box.Since my statement of the balance against you, have paid another of your dfts:, bearer J & Raphael, for $142.36 Dolls:, which is added to it.With sincere regard Dr Sir Your very TrulyBernard Peyton